United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0678
Issued: August 13, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 9, 2015 appellant filed a timely appeal from an October 30, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained
an emotional condition in the performance of duty.
FACTUAL HISTORY
On June 26, 2014 appellant, was a 54-year-old instrument mechanic. On that date he
filed a traumatic injury claim alleging that on April 18, 2014 he suffered an anxiety attack
1

5 U.S.C. § 8101 et seq.

resulting from stress created by his management. Appellant stopped work and returned on
April 21, 2014.
In a letter dated July 2, 2014, OWCP advised appellant that no evidence had been
submitted to establish his claim. It requested additional evidence to demonstrate that the
April 18, 2014 incident occurred as described and to establish that he sustained a diagnosed
emotional condition as a result of the incident.
In an April 21, 2014 report, Dr. Mitchel A. Kling, a Board-certified psychiatrist and
neurologist, stated that he examined appellant in the emergency room after appellant experienced
acute symptoms after arriving at work. He recommended that appellant not work for the next
three days. Dr. Kling advised appellant to report to the employee health unit on April 24, 2014
so that he could determine whether appellant could return to work. He also provided discharge
instructions.
Appellant also sought medical treatment from Dr. K. Ryan Connolly, a Board-certified
psychiatrist and neurologist, on April 24, 2014. Dr. Connolly stated that he examined appellant
in urgent care for an exacerbation of his service-connected illness. He recommended that
appellant stay off work until April 28, 2014 and recommended he see a private provider as soon
as possible.
In a decision dated August 8, 2014, OWCP denied appellant’s claim finding insufficient
evidence to establish fact of injury. It found that the April 18, 2014 incident was not proved and
that he had not shown he sustained a diagnosed condition as a result of any incident.
On September 25, 2014 OWCP received appellant’s request for reconsideration.
Appellant stated that on April 18, 2014 around 2:00 p.m. he was confronted by his supervisor
and general foreman about changing his shift to seven days rotating. He explained that this shift
change would cause him excessive anxiety and he was extremely unhappy about it.
Appellant reported that he had tried for three years to have his shift changed from a
7:30 a.m. to 5:00 p.m. schedule to a 5:30 a.m. to 3:00 p.m. compressed schedule (every other
Tuesday off), but his requests were repeatedly turned down. He explained that his commute to
the employing establishment during peak rush hour was taking up to two hours each way and
that his psychiatrist had provided several letters to support his reasonable requests for a shift
change accommodation. Appellant stated that when he was ordered to go to seven days rotating
he had an anxiety attack and was extremely agitated. He left work. Appellant stated that when
he returned to work on Monday morning he was locked out of his office and his computer was
gone. He then experienced an extreme panic attack and became very ill.
Appellant went to the employee health department which referred him to the emergency
room. He related that after a heart attack was ruled out he was sent home and ordered not to
return to work until April 28, 2014. Appellant reported that he was charged with five sick days
even though his absence had been caused by a work-related issue. He argued that he should not
be charged for the time missed.
Appellant also provided a September 19, 2014 report by Dr. Connolly who reported that
on April 21, 2014 appellant experienced an exacerbation of a traumatic brain disease-related
2

anxiety while at work. Dr. Connolly related that appellant was subjected to an unfair
confrontation with his supervisor at work which led to a verbal altercation. He opined that the
“events of [April 21, 2014] while at work led to symptoms of panic, irritability, agitation, and
increased intensity of his service-connected symptoms to such a degree that he felt he was unable
to work safely.” Dr. Connolly noted that he had recommended that appellant take time off from
work until his medications could be adjusted.
In a decision dated October 30, 2014, OWCP affirmed the August 8, 2014 denial
decision, as modified. It found that while appellant had established that the alleged incident
occurred as alleged, he had not established that it occurred in the performance of duty or that a
medical condition was diagnosed in connection with the incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence3 including that he sustained an injury in the performance of duty and that any specific
condition or disability for work for which he or she claims compensation is causally related to
that employment injury.4 To establish that he or she sustained an emotional condition in the
performance of duty, a claimant must submit: (1) factual evidence identifying employment
factors or incidents alleged to have caused or contributed to his condition; (2) medical evidence
establishing that he has an emotional or psychiatric disorder; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to his emotional condition.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness
has some connection with the employment but, nevertheless does not come within the concept or
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to his or her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA.6 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.7
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
2

Id.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

See Donna Faye Cardwell, 41 ECAB 730 (1990).

6

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

7

Gregorio E. Conde, 52 ECAB 410 (2001).

3

assigned work duties of the employee and are not covered under FECA.8 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.9
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.10
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which conditions are not deemed factors of
employment and may not be considered.11 If a claimant does implicate a factor of employment,
OWCP should then determine whether the evidence of record substantiates that factor. When the
matter asserted is a compensable factor of employment and the evidence of record establishes the
truth of the matter asserted, OWCP must base its decision on an analysis of the medical
evidence.12
ANALYSIS
Appellant alleged that he suffered an anxiety attack due to stress from management. The
initial question presented is whether the alleged injury occurred in the performance of duty.13
The Board notes that appellant’s allegations do not pertain to his regularly or specially assigned
duties under Cutler.14 Instead, appellant has alleged unfair treatment or error by his supervisors
in administrative matters. He reported that on April 18, 2014 his supervisor and general foreman
informed him that his shift would change to seven days rotating. Appellant stated that after he
was ordered to change his shift he had an anxiety attack and was extremely agitated. He also
stated that his requests to have his shift changed to a compressed schedule were repeatedly
turned down. The Board must decide whether these incidents are employment factors under
FECA.
Appellant’s contentions that his supervisor’s actions caused him stress and mental
anxiety are administrative matters. The Board has found that the manner in which a supervisor

8

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990); reaff’d on recon., 42
ECAB 556 (1991).
9

See William H. Fortner, 49 ECAB 324 (1998).

10

Ruth S. Johnson, 46 ECAB 237 (1994).

11

Dennis J. Balogh, 52 ECAB 232 (2001).

12

Id.

13

See M.J., Docket No. 12-1189 (issued December 14, 2012).

14

Supra note 6.

4

exercises his or her discretion falls outside of FECA’s coverage.15 However, the Board has held
that where the evidence establishes error or abuse on the part of the employing establishment in
what would otherwise be an administrative matter, coverage will be afforded.16 In determining
whether the employing establishment has erred or acted abusively, the Board must examine the
factual evidence of record to determine whether the employing establishment acted reasonably.17
Appellant alleged that for several years he requested to have his shift changed from a
7:30 a.m. to 5:00 p.m. schedule to a 5:30 a.m. to 3:00 p.m. compressed schedule, but his
supervisors repeatedly denied his requests. He further contended that on April 18, 2014 he
suffered mental stress and anxiety when his supervisor and foreman advised him that his shift
would be changed to seven days rotating. The Board has found that matters involving reasonable
accommodation18 and shift time changes19 are generally related to the employment and
considered administrative functions of the employing establishment, and not a duty of the
employee. The Board notes that a supervisor must be allowed to manage and at times employees
will disagree with their supervisor’s actions.20 Mere disagreement or dislike of a supervisory or
managerial action will not be compensable absent evidence of error or abuse.21 The Board notes
that appellant did not shown any error or abuse by the employing establishment. Because
appellant has not established that his supervisors acted unreasonably or that there was error or
abuse by the employing establishment in denying his shift change requests or changing his shift
schedule, he has failed to identify a compensable work factor with regard to these administrative
matters.22
On appeal, appellant contends that he was given specific instructions by the physician in
the emergency room not to work for one week due to the work-related injury. He noted that he
provided documentation that he was charged sick leave. The Board finds that appellant has not
established such a compensable factor of employment in this case and the Board need not
address the medical evidence.23
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

15

C.O., Docket No. 14-516 (issued June 5, 2014).

16

See William H. Fortner, 49 ECAB 324 (1998).

17

Ruth S. Johnson, 46 ECAB 237 (1994).

18

Lori A. Facey, 55 ECAB 217 (2004); James P. Guinan, 51 ECAB 604 (2000).

19

See D.P., Docket No. 13-769 (issued September 10, 2014).

20

Linda Edwards-Delgado, 55 ECAB 401 (2004).

21

A.K., Docket No. 14-437 (issued June 9, 2014).

22

Supra note 5.

23

See Margaret S. Krzycki, 43 ECAB 496 (1992).

5

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the October 30, 2014 merit decision of the Office
of Workers’ Compensation Programs is affirmed.
Issued: August 13, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

